Citation Nr: 0217399	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  01-04 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the veteran's daughter became permanently incapable 
of self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
March 1946.

This appeal arises from an adverse decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, dated in September 2000.  That decision 
denied the veteran's claims of entitlement to benefits based 
upon his daughter's permanent incapacity for self-support.  
The denial was duly appealed.

The case has been forwarded to the Board of Veterans' 
Appeals (Board) for appellate review.


FINDINGS OF FACT

1.  The veteran's daughter was born in October 1962; she 
attained the age of 18 in October 1980.

2.  The evidence of record does not show that the 
appellant's daughter was permanently incapable of self-
support at or before the time she attained the age of 18.


CONCLUSION OF LAW

The criteria for entitlement to VA benefits on the basis of 
permanent incapacity for self-support of the veteran's 
daughter prior to attaining the age of 18 are not met.  38 
U.S.C.A. §§ 101(4), 1310, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.5, 3.57, 3.356 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002)) became law.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA could not assist in 
the development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board notes that the RO did refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents.  For example, the veteran was advised of the 
applicable criteria concerning helpless children by the May 
2001 Statement of the Case (SOC) and a letter dated August 
1999 and June 2000.  The Board notes that the VCAA made no 
change in the statutory or regulatory criteria that govern 
helpless children.  In addition, the VA indicated that VA 
would request any pertinent medical records identified by 
the veteran.  As such, the veteran was kept apprised of what 
he must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, 
to include the revised regulatory provisions 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.  

Law and Regulation

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 C.F.R. § 
3.57(a) (2002).  A child of a veteran may be considered a 
"child" after age 18 for purposes of benefits under Title 
38, United States Code, if found by a rating determination 
to have become, prior to age 18, permanently incapable of 
self- support.  See 38 U.S.C.A. § 101(4) (West 1991); 38 
C.F.R. § 3.315(a) (2002).

In order to be eligible for VA benefits under 38 U.S.C.A. § 
101 and 38 C.F.R. § 3.356(a), the "child" must be shown to 
be permanently incapable of self-support by reason of mental 
or physical defect at the date of attaining the age of 18 
years.  Further pertinent criteria are listed at 38 C.F.R. § 
3.356(b), which states as follows:

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not controlling.
Principal factors for consideration are: 
(1) The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self-support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment, which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by 
reason of disability, should not be 
considered as rebutting permanent 
incapability of self- support otherwise 
established.

(3) It should be borne in mind that 
employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the 
child, the economic situation of the 
family, indulgent attitude of parents, 
and the like.  In those cases where the 
extent and nature of disability raises 
some doubt as to whether they would 
render the average person incapable of 
self-support, factors other than 
employment are for consideration.  In 
such cases there should be considered 
whether the daily activities of the 
child in the home and community are 
equivalent to the activities of 
employment of any nature within the 
physical or mental capacity of the child 
which would provide sufficient income 
for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.  

38 C.F.R. § 3.356 (2002).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that "an adjudicatory body's focus of 
analysis" in such cases "must be on the claimant's condition 
at the time of his or her 18th birthday . . . ."  The Board 
"must make an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown 
to have been capable of self-support at 18, the Board need 
go no further."  Further, "[i]f however, the record reveals 
that he or she was permanently incapable of self-support at 
18, the Board must point to evidence that his condition has 
changed since that time." Dobson v. Brown, 4 Vet. App. 443, 
445 (1993); see also Golliday v. Brown, 7 Vet. App 249, 255 
(1994).

Analysis

The veteran's daughter, T.D., was born in October 1962 and 
attained the age of 18 in October 1980.  The veteran asserts 
that his daughter is presently incapable of self support 
because of very a serious mental condition.

He provided information in August 1999 in response to a 
questionnaire provided by the RO.  He reported his daughter 
had graduated from high school, was a waitress for several 
years, and was currently in divorce proceedings.

The veteran submitted a statement signed by C.A.E., M.D., 
M.A., supporting his claim.  The physician noted that he 
first began providing outpatient psychiatric treatment to 
T.D. in September 1987.  He treated her until August 1988 
and again beginning in June 1996.  He noted that she 
suffered from a major mental disorder that resulted in 
significant impairment of her reality contact as well as 
many other mental functions and processes, including 
judgment and decision making.  He noted that he believed her 
illness also affected her functioning during the 1988 to 
1996 period.

In July 2000, the veteran noted that T.D. "did not have this 
very serious mental condition 'Prior to her 18th birthday.'  
Getting information from her is impossible - in fact, we 
don't really know if she was ever married.  She does not 
live or associate with the 'prior husband.'  She has been 
recently confined and then placed temporarily in a mental 
hospital.  We are doing our best in trying to help her as 
she is definitely unable to work."

In August 2000, the veteran clarified his statement noting 
that he meant the very serious mental condition had existed 
for many years before her 18th birthday.  He noted that she 
had not been committed to a mental hospital until later, but 
she had serious mental problems since junior high school 
age.

The veteran noted in October 2000 that although T.D. had had 
very serious mental problems during her youth, she had much 
more serious problems later.  She was then 37 years of age 
and was completely unable to work.  He reported that doctors 
had told him that it is usual for people with T.D.'s mental 
condition to become worse following maturity.  His daughter 
had been unable to work or earn her living for many years.

Having reviewed the complete record, the Board concludes 
that the preponderance of the evidence is against finding 
that T.D. was permanently incapable of self-support prior to 
attaining the age of 18.  

The veteran refers to T.D. having a serious mental condition 
that existed for many years before October 1980, dating back 
to her junior high school years.  The mental condition has 
never been specified by the veteran or in the submitted 
medical evidence.  As a lay person, the veteran is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

The only competent medical evidence submitted merely shows 
that the veteran's daughter had significant impairment that 
affected her functioning dating from September 1987, well 
after she attained the age of 18 years.  It does not show 
that she was incapable of self-support prior to or at the 
time of her attaining the age of 18.

Based on the information of record it is impossible to find 
sufficient competent evidence of the veteran's daughter's 
capacity for self-support in October 1980.  While the Board 
is sensitive to the difficulties that the veteran faces with 
the care of an adult child who is now apparently incapable 
of self-support, the law is clear.  In order to be eligible 
for the claimed benefits, the evidence must show that as of 
the child's 18th birthday, in this case in October 1980, 
that the child was incapable of self support.  T.D.'s 
present status is relevant only after the initial 
determination at the age of 18 has been satisfied.

In sum, no medical professional has indicated that T.D. was 
permanently incapable of self-support by age 18.  Thus, she 
may not be considered a helpless child of the veteran for 
the purpose of receiving VA benefits.  

In sum, the preponderance of the evidence is against the 
claim for to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's daughter prior 
to attaining the age of 18.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the veteran's daughter prior 
to attaining the age of 18 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

